

117 HR 4943 IH: Children’s Mental Health Infrastructure Act of 2021
U.S. House of Representatives
2021-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4943IN THE HOUSE OF REPRESENTATIVESAugust 6, 2021Ms. Blunt Rochester (for herself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to authorize grants to children’s hospitals for increasing their capacity to provide pediatric behavioral health services, and for other purposes.1.Short titleThis Act may be cited as the Children’s Mental Health Infrastructure Act of 2021.2.Increasing Federal investment in pediatric behavioral health services Part D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) is amended by inserting after subpart V the following new subpart:VIIncreasing Investment in Pediatric Behavioral Health Services340A–1.Grants to children’s hospitals(a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall make grants to eligible entities for the purpose of improving their ability to provide pediatric behavioral health services, including by—(1)constructing or modernizing sites of care for pediatric behavioral health services;(2)expanding capacity to provide pediatric behavioral health services, including enhancements to digital infrastructure, telehealth capabilities, or other improvements to patient care infrastructure; and(3)supporting the reallocation of existing resources to accommodate pediatric behavioral health patients, including by—(A)converting or adding a sufficient number of beds to establish or increase the hospital’s inventory of licensed and operational, short-term psychiatric and substance use inpatient beds; and(B)ensuring compliance with safety standards.(b)EligibilityTo be eligible to seek a grant under this section, an entity shall be a hospital that predominantly treats individuals under the age of 21, including any hospital that receives funds under section 340E.(c)FundingTo carry out this section, there is hereby appropriated, out of amounts in the Treasury not otherwise obligated, $2,000,000,000 for each of fiscal years 2022 through 2026..